Citation Nr: 1540544	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for macular degeneration of the eyes.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in providence, Rhode Island.

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has macular degeneration of the eyes as a result of service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, macular degeneration of the eyes was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claim below, a discussion of the VA's duties to notify and assist is not necessary.

Service connection

The Veteran asserts that his macular degeneration of his eyes results from exposure to intense and direct sunlight with no eye protection while on active duty for nine months while stationed in Albuquerque, New Mexico.  During this time, he was out in the sun all day, and he wore thick glasses made of actual glass.  He participated in the Manhattan Project but was not allowed to report what his duties were.  See e.g., August 2015 Board hearing transcript and VA treatment record dated September 15, 2011.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran served on active duty from January 1946 to March 1947.  See enlisted record and report of separation.  At the outset, the Board observes that the Veteran's service personnel records (SPRs) are unavailable presumably due to destruction during a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The available service documents include the Veteran's summary of military occupations which reflect that the Veteran performed various heavy laboring duties in connection with construction and demolition work, loading and unloading of supplies and other duties involving physical strength and some degree of skill and responsibility.  He dug holes and ditches, chopped trees, sawed wood, unloaded and unloaded trucks, fright cars, and stored military supplies and equipment on docks.  He also moved materials by use of monorail hoists, tow trucks, fork lifts and other mechanical devices.  See separation qualification record undated but received April 15, 1947.  Records reflect the Veteran served at the Sandia Base in Albuquerque, New Mexico.  See application for out-patient treatment dated October 21, 1948 which reflects dental treatment from October to November of 1946 in Albuquerque, New Mexico.  The Veteran's March 1947 exit eye examination reflects a diagnosis of hyperopia (farsightedness), which supports the Veteran's contention of wearing eyeglasses.  Given the factual background, the Veteran's assertions of having had exposure to significant sunlight are found to be consistent with the circumstances of his service.  As such, in-service sunlight exposure is acknowledged.  38 U.S.C.A. § 1154(a).

The Veteran has a current diagnosis of wet age-related macular degeneration.  See e.g., private evaluation dated May 28, 2014 and November 2014 VA examination.  

The Veteran's service treatment records do not show any report or diagnosis in-service of macular degeneration and the March 1947 exit eye examination was otherwise normal outside of hyperopia, as mentioned above.  There are both positive and negative medical nexus opinions of record.  A negative nexus opinion was provided by the September 2013 VA examiner, and a positive opinion was provided by a treating eye care professional in a July 2015 letter; this professional indicated that the vetearn's intense sunlight exposure (desert sun without the benefit of sunglasses or other eye protection) "more likely than not was a contributing factor" given the medical research on point showing a correlation between intense sunlight exposure and the increased risk of developing age-related macular degeneration.  Other notable evidence includes an August 28, 2012 private medical record which stated there was some evidence linking prolonged UV exposure to development and progression of age-related macular degeneration.   The most recent, November 2014 VA examiner could not provide a nexus opinion without resort to mere speculation.   In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER


Entitlement to service connection for macular degeneration of the eyes is granted.  



____________________________________________
A .C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


